DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. US 2014/0342044 in view of DuBois et al. US 2019/0313669 and Carlson et al. US 2018/0289050.
Regarding Claim 1, Bell et al. discloses a beverage composition comprising Reb M in combination with high fructose corn syrup (‘044, Paragraph [0022]).  The Reb M is present in a concentration of 200 ppm (‘044, Paragraph [0023]), which falls within the claimed Reb M concentration range of from 150 ppm to 400 ppm.  The high fructose corn syrup is present in an amount of about 6% to about 16% by weight of the beverage depending on the desired level of sweetness (‘044, Paragraph [0022]), which falls within the claimed weight of HCFS in the beverage composition of 2.0 wt% to 10.0 wt% based on the total weight of the composition.  In the case where the claimed Reb M concentration range and concentration of HFCS in the beverage composition encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Bell et al. is silent regarding the weight ratio of Reb M:HFCS being from 1:50 to 1:660.
DuBois et al. discloses steviol glycoside HP sweeteners used in a beverage (‘669, Paragraph [0004]) wherein taste modifying composition comprising steviol glycosides are added to high fructose corn syrup (‘669, Paragraph [0248]) wherein the HP sweetener is rebaudioside M (‘669, Paragraph [0131]) wherein the weight ratio on a dry basis for the HP sweetener to the taste modulator composition is from 0.010:1 to about 286:1 (‘669, Paragraph [0270]) and the weight ratio on a dry basis of bulking material to HP sweetener to taste modulator composition being from about 0.0010:0.1:1 to about 1000:100000:1 (‘669, Paragraph [0279]), which falls within the claimed weight ratio of Reb M:HFCS of 1:50 to 1:660, 1:50 to 1:533, or 1:100 to 1:533.  Carlson et al. discloses a bulking agent of high fructose corn syrup (‘050, Paragraph [0079]) and rebaudioside M (‘050, Paragraph [0006]) used in beverage compositions (‘050, Paragraph [0016]).
Bell et al., DuBois et al., and Carlson et al. are all directed towards the same field of endeavor of beverage compositions comprising Reb M in combination with a taste modulator.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the weight ratio of Reb M:HFCS to fall within the claimed weight ratio since DuBois et al. teaches that the claimed weight ratio of Reb M:HFCS was known in the beverage composition art at the time of the invention.  In the case where the claimed Reb M:HFCS weight ratio ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in concentration of the Reb M to HFCS will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claims 2-3, Bell et al. discloses the high fructose corn syrup being present in an amount of about 6% to about 16% by weight of the beverage depending on the desired level of sweetness (‘044, Paragraph [0022]), which falls within the claimed weight of HCFS in the beverage composition of 2.0 wt% to 10.0 wt% or 4.0 wt% to 8.0 wt% based on the total weight of the composition.  In the case where the claimed concentration of HCFS in the beverage composition encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Bell et al. is silent regarding the weight ratio of Reb M:HFCS being from 1:50 to 1:533 or 1:100 to 1:533.
DuBois et al. discloses steviol glycoside HP sweeteners used in a beverage (‘669, Paragraph [0004]) wherein taste modifying composition comprising steviol glycosides are added to high fructose corn syrup (‘669, Paragraph [0248]) wherein the HP sweetener is rebaudioside M (‘669, Paragraph [0131]) wherein the weight ratio on a dry basis for the HP sweetener to the taste modulator composition is from 0.010:1 to about 286:1 (‘669, Paragraph [0270]) and the weight ratio on a dry basis of bulking material to HP sweetener to taste modulator composition being from about 0.0010:0.1:1 to about 1000:100000:1 (‘669, Paragraph [0279]), which falls within the claimed weight ratio of Reb M:HFCS of 1:50 to 1:533, or 1:100 to 1:533.  Carlson et al. discloses a bulking agent of high fructose corn syrup (‘050, Paragraph [0079]) and rebaudioside M (‘050, Paragraph [0006]) used in beverage compositions (‘050, Paragraph [0016]).
Bell et al., DuBois et al., and Carlson et al. are all directed towards the same field of endeavor of beverage compositions comprising Reb M in combination with a taste modulator.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the weight ratio of Reb M:HFCS to fall within the claimed weight ratio since DuBois et al. teaches that the claimed weight ratio of Reb M:HFCS was known in the beverage composition art at the time of the invention.  In the case where the claimed Reb M:HFCS weight ratio ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in concentration of the Reb M to HFCS will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 8, Bell et al. discloses the pH being from 2.5 to 4.0 (‘044, Paragraph [0041]), which overlaps the claimed pH range of 2 to 3.5.  In the case where the claimed Reb M concentration range and pH level of the beverage composition encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 9, Bell et al. discloses the composition further comprising Reb A and Reb D (‘044, Paragraph [0031]).
Regarding Claim 10, Bell et al. discloses the beverage composition comprising caffeine (‘044, Paragraph [0052]), phosphoric acid (‘044, Paragraph [0042]), and caramel coloring (‘044, Paragraph [0053]).
Regarding Claim 11, Bell et al. discloses the beverage having a sweetness equivalent of 10 Brix of sugar (‘044, Paragraph [0040]), which falls within the claimed total sweetness of beverage of from 5 to 15 degrees Brix. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of sodium present in the composition of Bell et al. to fall within the claimed sweetness level of the beverage concentration range since where the claimed beverage sweetness level ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the sodium concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sodium concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art at the time of the invention would adjust the beverage sweetness level based upon the desired degree of sweetness in the beverage by a particular consumer.  Furthermore, Bell et al. discloses a beverage (soft drinks) comprising an additional sweetener component present in a variety of ranges based upon the desired level of added sweetening (‘044, Paragraph [0024]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Brix levels of the beverage of Bell et al. by adding amounts and concentrations of sweetener component based upon the desired sweetening level of beverage desired by particular consumer.
Regarding Claim 12, Bell et al. discloses using an additional sweetener component consisting of a combination of two or more additional sweeteners wherein the two sweeteners are rebaudioside M in combination with high fructose corn syrup (‘044, Paragraph [0022]), which reads on the claimed Reb M and HFCS being the sole sweeteners present in the composition.
Regarding Claims 14-15, the limitations “for use in achieving and/or maintaining thirst relief” and “wherein the thirst relief is maintained from 30 minutes to 150 minutes” are limitations regarding the properties of the beverage composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).
Claims 4-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. US 2014/0342044 in view of Ohkuri et al. US 2020/0205451 (cited on Information Disclosure Statement filed April 6, 2021).
Regarding Claim 4, Bell et al. discloses the Reb M being present in a concentration of 200 ppm (‘044, Paragraph [0023]), which falls within the claimed Reb M concentration of 100 to 500 ppm.  The pH is in the range of from 2.5 to 4.0 (‘044, Paragraph [0041]), which falls within the claimed pH range of 2 to 4.  In the case where the claimed Reb M concentration range and pH level of the beverage composition encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Bell et al. discloses sodium (salt) being present in the composition (‘044, Paragraph [0017]).  However, Bell et al. is silent regarding the sodium being in a concentration of from 20 to 70 mg/100 mL.
Ohkuri et al. discloses a beverage comprising rebaudioside M (‘451, Paragraph [0209]-[0210]) wherein appropriate sweetness is provided by blending a specific high intensity sweetener in addition to a natural sugar and enhancing the sweetness based on the combination of the natural sugar and the specific high intensity sweetener by adding sodium at a concentration low enough not to be sensed by humans (‘451, Paragraph [0013]) wherein less than 40 mg/100 mL of sodium is added to the beverage (‘451, Paragraphs [0015]-[0018]), which overlaps the claimed sodium range of from 20 to 70 mg/100 mL.
Both Bell et al. and Ohkuri et al. are directed towards the same field of endeavor of sweetener compositions comprising rebaudioside M used in beverages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of sodium present in the composition of Bell et al. to fall within the claimed sodium concentration range as taught by Ohkuri et al. since where the claimed sodium concentration ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the sodium concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sodium concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art at the time of the invention would adjust the amount of sodium in the beverage composition based upon the desired degree of saltiness in the beverage by a particular consumer.
Regarding Claim 5, Bell et al. discloses the beverage composition being used in a sports drink (‘044, Paragraphs [0013] and [0033]).
Regarding Claim 6, Bell et al. discloses sodium (salt) being present in the composition (‘044, Paragraph [0017]).  However, Bell et al. is silent regarding the sodium being in a concentration of from 35 to 55 mg/100 mL
Ohkuri et al. discloses a beverage comprising rebaudioside M (‘451, Paragraph [0209]-[0210]) wherein appropriate sweetness is provided by blending a specific high intensity sweetener in addition to a natural sugar and enhancing the sweetness based on the combination of the natural sugar and the specific high intensity sweetener by adding sodium at a concentration low enough not to be sensed by humans (‘451, Paragraph [0013]) wherein less than 40 mg/100 mL of sodium is added to the beverage (‘451, Paragraphs [0015]-[0018]), which overlaps the claimed sodium range of from 35 to 55 mg/100 mL.
Both Bell et al. and Ohkuri et al. are directed towards the same field of endeavor of sweetener compositions comprising rebaudioside M used in beverages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of sodium present in the composition of Bell et al. to fall within the claimed sodium concentration range as taught by Ohkuri et al. since where the claimed sodium concentration ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the sodium concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sodium concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art at the time of the invention would adjust the amount of sodium in the beverage composition based upon the desired degree of saltiness in the beverage by a particular consumer.
Regarding Claim 13, Bell et al. discloses the composition consisting of rebaudioside M (‘044, Paragraph [0010]), which reads on the claimed Reb M being the sole sweetener present in the composition.
Claims 4-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. US 2014/0342044 in view Lee et al. US 2017/0245537.
Regarding Claim 4, Bell et al. discloses the Reb M being present in a concentration of 200 ppm (‘044, Paragraph [0023]), which falls within the claimed Reb M concentration of 100 to 500 ppm.  The pH is in the range of from 2.5 to 4.0 (‘044, Paragraph [0041]), which falls within the claimed pH range of 2 to 4.  In the case where the claimed Reb M concentration range and pH level of the beverage composition encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Bell et al. discloses sodium (salt) being present in the composition (‘044, Paragraph [0017]).  However, Bell et al. is silent regarding the sodium being in a concentration of from 20 to 70 mg/100 mL.
Lee et al. discloses a sweetener of rebaudioside M (‘537, Paragraph [0023]) used in beverages (‘537, Paragraphs [0002] and [0105]) wherein sodium chloride acts as a supplemental sweetness enhancer when used wherein sodium chloride can be present in amounts ranging from about 200 to about 400 ppm or about 10 wt% to about 50 wt% wherein salt allows the quantity or concentration of compounds to be reduced without affecting overall sweetness of the composition (‘537, Paragraph [0142]).
Both Bell et al. and Lee et al. are directed towards the same field of endeavor of sweetener compositions comprising rebaudioside M used in beverages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of sodium present in the composition of Bell et al. since differences in the sodium concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sodium concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Lee et al. discloses adding sodium chloride in varying amounts to the composition.  One of ordinary skill in the art at the time of the invention would adjust the amount of sodium in the beverage composition based upon the desired degree of saltiness in the beverage by a particular consumer.
Regarding Claim 5, Bell et al. discloses the beverage composition being used in a sports drink (‘044, Paragraphs [0013] and [0033]).
Regarding Claim 6, Bell et al. discloses sodium (salt) being present in the composition (‘044, Paragraph [0017]).  However, Bell et al. is silent regarding the sodium being in a concentration of from 35 to 55 mg/100 mL
Lee et al. discloses a sweetener of rebaudioside M (‘537, Paragraph [0023]) used in beverages (‘537, Paragraphs [0002] and [0105]) wherein sodium chloride acts as a supplemental sweetness enhancer when used wherein sodium chloride can be present in amounts ranging from about 200 to about 400 ppm or about 10 wt% to about 50 wt% wherein salt allows the quantity or concentration of compounds to be reduced without affecting overall sweetness of the composition (‘537, Paragraph [0142]).
Both Bell et al. and Lee et al. are directed towards the same field of endeavor of sweetener compositions comprising rebaudioside M used in beverages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of sodium present in the composition of Bell et al. since differences in the sodium concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sodium concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Lee et al. discloses adding sodium chloride in varying amounts to the composition.  One of ordinary skill in the art at the time of the invention would adjust the amount of sodium in the beverage composition based upon the desired degree of saltiness in the beverage by a particular consumer.
Regarding Claim 13, Bell et al. discloses the composition consisting of rebaudioside M (‘044, Paragraph [0010]), which reads on the claimed Reb M being the sole sweetener present in the composition.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. US 2014/0342044 in view of DuBois et al. US 2019/0313669 and Carlson et al. US 2018/0289050 as further evidenced by (“How Do Food Manufacturers Calculate the Calorie Count of Packaged Foods?” (<https://www.scientificamerican.com/article/how-do-food-manufacturers/>) (published July 31, 2006).
Regarding Claim 7, Bell et al. discloses the beverage composition being used in a diet or other reduced calorie beverage (‘044, Paragraph [0009]) wherein the diet beverage has less than 5 calories per 8 ounces for beverages (‘044, Paragraph [0040]).  How Do Food Manufacturers Calculate the Calorie Count of Packaged Foods discloses that the Calorie posted on a food package is actually a kilocalorie (Page 2).  Using the conversion that 100 mL equals 3.38 ounces and that 1 food calorie equals 1 kcal, Bell et al. discloses the beverage composition being used in a diet beverage having less than 5 calories per 8 ounces, which falls within the claimed calorie range of 50 calories per 3.38 ounces.  The claimed calorie range of 50 kcal per 100 mL is equivalent to 50 calories per 3.38 ounces.  In the case where the claimed calorie concentration encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the diet beverage of Bell et al. to have as little calories as possible to qualify as a diet beverage.

Response to Arguments
Examiner notes that the Claim Objections have been withdrawn in view of the amendments.
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.  The rejection of Claim 13 to 35 USC 112(b) regarding the limitation “wherein Reb M is the sole sweetener present in the composition” has been withdrawn since Claim 13 depends upon Claim 4 and not Claim 1 and Claim 4 does not require both Reb M and HFCS to both be present.
Examiner notes that the rejections to 35 USC 101 have been withdrawn.
Examiner notes that the rejections to 35 USC 112(d) have been withdrawn.  Claim 13 depends on Claim 4 and not Claim 1.  Claim 4 does not require both Reb M and HFCS.
Applicant's arguments filed November 11, 2022 have been fully considered but they are not persuasive.
Applicant argues on Page 8 of the Remarks with respect to the rejections to 35 USC 103(a) that Bell discloses inventions relating to foods and beverages comprising D-psicose and erythritol and describes that steviol glycosides such as Reb M may be comprised in the foods and beverages.  Applicant argues that Bell shows some examples comprising Reb M in Examples 3-5 and 7-8 and that only the syrup of Example 8 in Table 9 comprises both HFCS and Reb M.  Applicant argues that the syrup to be diluted with water produces a beverage mixture amount of water comprised in the syrup is not clearly defined and that Table 9 allegedly shows the ratio of Reb M:HFCS to be 1:1140 which is outside of the claimed scope of 1:50 to 1:600.
Examiner argues that the Office Action does not rely upon the specific examples and embodiments of Examples 3-5 and 7-8.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments in view of In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP § 2123.II.).  Bell discloses a beverage composition comprising Reb M in combination with high fructose corn syrup (‘044, Paragraph [0022]).  The Reb M is present in a concentration of 200 ppm (‘044, Paragraph [0023]), which falls within the claimed Reb M concentration range of from 150 ppm to 400 ppm.  The high fructose corn syrup is present in an amount of about 6% to about 16% by weight of the beverage depending on the desired level of sweetness (‘044, Paragraph [0022]), which falls within the claimed weight of HCFS in the beverage composition of 2.0 wt% to 10.0 wt% based on the total weight of the composition.  In the case where the claimed Reb M concentration range and concentration of HFCS in the beverage composition encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Bell teaches a specific example wherein the Reb M is present in the claimed concentration and the HFCS is present in the claimed amount.  Additionally, the Office Action relies upon a combination of Bell et al. modified with DuBois et al. and Carlson et al.  DuBois et al. is being relied upon to teach the limitations regarding the claimed weight ratio of Reb M:HCFS.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, these arguments are not found persuasive.
Applicant argues on Page 8 of the Remarks that DuBois does not disclose a sweetener:sweetener ratio and instead the weight ratio of Paragraph [0270] of DuBois is for a taste modulator such as a salt and a high potency sweetener and not a sweetener:sweetener ratio.  Applicant continues that Paragraph [0248] of DuBois teaches HFCS separately from the taste and flavor modifying composition.
Examiner argues that Paragraph [0270] of DuBois teaches the ratio of HP sweetener to taste modulator.  Applicant argues that a taste modulator includes examples such as a salt and a high potency sweetener.  A high potency sweetener is a type of sweetener and encompasses HFCS.   Furthermore, differences in concentration of the Reb M to HFCS will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.). Therefore, this argument is not found persuasive.
Applicant argues on Page 9 of the Remarks that Carlson fails to explicitly disclose the ratio of Reb M and HFCS and that Paragraphs [0006], [0016], and [0079] does not explicitly disclose combinations of HFCS and Reb M and allegedly does not show any foods or beverages containing Reb M and HFCS in the Examples section.
Examiner argues Carlson et al. teaches the glycosides including a bulking agent and the sweetener composition used in food and beverage compositions (‘050, Paragraph [0016]) wherein the glycoside comprises Reb M (‘050, Paragraph [0006]) and the bulking agent includes high fructose corn syrup (‘050, Paragraph [0079]).  Carlson et al. teaches a specific example of a beverage composition comprising both Reb M and high fructose corn syrup wherein high fructose corn syrup is used as a bulking agent.  The limitations regarding the claimed ratio of Reb M and HFCS is taught by DuBois as discussed above.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, these arguments are not found persuasive.
Applicant argues on Page 9 of the Remarks that the specification discloses thirst quench properties of beverage compositions as claimed and points to Examples 1-2 as well as Paragraphs [0003], [0009], and [0012]) as showing alleged unexpected results of the claimed beverage composition.
Examiner argues the disclosure teaches that “the 0.05% Reb M + sodium sample quenched the thirst significantly more immediately after drinking than either the Reb A or HFCS samples (Specification, Page 26, lines 6-14).  However, there is nothing to explain how thirst was quenched “significantly more.”  It is unknown how applicant came to this conclusion or what parameters were measured to ascertain a thirst quench.  Arguments of counsel cannot take the place of factually supported objective evidence in view of In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 2145).  The Paragraphs cited by applicant in the disclosure does not provide any objective data   Furthermore, applicant has not pointed to or provided any data commensurate in scope with the claimed invention in that none of the examples compares the claimed Reb M concentration of 150 ppm to 400 ppm, the amount of HFCS being 2.0 to 10.0 wt% based on the total weight the beverage composition, or the weight ratio of Reb M:HFCS from 1:50 to 1:660.  Due to the absence of tests comparing appellant’s claimed Reb M concentration, HFCS amount, and/or ratio of Reb M:HFCS with those of the closest prior art, applicant’s assertions of unexpected results constitute mere argument in view of In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (MPEP § 716.01(c).I.).  Therefore, this argument is not found persuasive.
Applicant argues on Pages 9-10 of the Remarks with respect to Claim 4 that Bell shows that the beverage may contain an ingredient in the form of a salt and does not show the addition of sodium and that Ohkuri and Lee use sodium as a sweetness enhancer and are silent with regard to the improved thirst quenching effect of the claimed invention.
Examiner argues Bell discloses salt being present in the composition (‘044, Paragraph [0017]).  Sodium is a typical type of salt found in beverages.  Ohkuri et al. discloses a beverage comprising rebaudioside M (‘451, Paragraph [0209]-[0210]) wherein appropriate sweetness is provided by blending a specific high intensity sweetener in addition to a natural sugar and enhancing the sweetness based on the combination of the natural sugar and the specific high intensity sweetener by adding sodium at a concentration low enough not to be sensed by humans (‘451, Paragraph [0013]) wherein less than 40 mg/100 mL of sodium is added to the beverage (‘451, Paragraphs [0015]-[0018]), which overlaps the claimed sodium range of from 35 to 55 mg/100 mL.  Alternatively, Lee et al. discloses a sweetener of rebaudioside M (‘537, Paragraph [0023]) used in beverages (‘537, Paragraphs [0002] and [0105]) wherein sodium chloride acts as a supplemental sweetness enhancer when used wherein sodium chloride can be present in amounts ranging from about 200 to about 400 ppm or about 10 wt% to about 50 wt% wherein salt allows the quantity or concentration of compounds to be reduced without affecting overall sweetness of the composition (‘537, Paragraph [0142]).  In response to applicant's argument that the prior art uses sodium in the claimed invention for the purposes of thirst quenching rather than the reasons disclosed in each prior art reference, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, where the claimed and prior art products are substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Since Ohkuri et al. teaches using sodium in a beverage composition in the claimed sodium amounts, one of ordinary skill in the art would expect the prior art combination of Bell modified with Ohkuri to behave in the same manner as asserted by applicant, i.e. providing thirst quenching properties.  Therefore, this argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792